DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed  , with respect to the rejection(s) of claim(s) 1-5, 7-16, and 18-22  under 35 USC 102 & 103 by Vallett et al (4,793,800) and Vallett et al in view of Abalos (5,240,411) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Vallett et al and the finality of the previous office action is hereby withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-5, 8-15, 18-20, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vallett et al (4,793,800).  Vallett et al discloses a water heating system (14), including an outer sleeve (72) having a carryover region (interpreted as the area including venturi portion 80, orifice 78 and cylindrical body 98, as illustrated in Figure 3) having a first plurality of apertures (100) configured to permit a fuel to pass therethrough at a first flow (SEE column 5, lines 54-63), and a combustion region (84) (as per Figure 3) adjacent the carryover region, the combustion region includes a second plurality of apertures (90) configured to permit the fuel to pass therethrough at a second flow such that the second flow is greater than the first flow (the number of apertures 90 allow for a greater flow than the fuel flow through apertures 100), an inner sleeve (86) located substantially within the outer sleeve, the inner sleeve including a dispersion region having a third plurality of apertures (88) which also permit the fuel to pass therethrough and an ignitor (105) located proximate the carryover region (as per Figure 9, the ignitor 105 is located “proximate” the carryover region which is in the upper portion of the outer sleeve, SEE both Figures 5 & 9 for reference) and configured to ignite the fuel at the carryover region to create a flame (SEE Figure 8) to heat water of the water heating system (SEE column 4, lines 11-27).  In re claim 2, Vallett et al discloses an end cap attached to the outer sleeve proximate the combustion region, the end cap configured to substantially seal a first end of the outer sleeve (SEE column 6, lines 42- 52). In re claim 4, Vallett et al discloses in Figures 3 & 7 that the inner sleeve (86) ark the outer sleeve (92) are concentric and each of the inner sleeve and outer sleeve is substantially tubular. In re claim 5, Vallett et al discloses that the first plurality of apertures includes one or more holes (SEE Figure 3) the second plurality of apertures (90) include one or more holes,  by the method of the applicants claimed manufacturing a burner unit, including providing an outer sleeve (72) comprising first plurality of apertures (100) forming a carryover region and configured to permit a fuel to pass therethrough at a first flow, a second plurality of apertures (90) forming a combustion region and configured to permit the fuel to pass therethrough at a second flow, the second flow being greater than the first flow, and providing an inner sleeve (86) including a third plurality of apertures (88) forming a dispersion region and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallett et al (4,793,800).  With regards to claim 7, Vallett et al discloses apertures of the first, second and third plurality of apertures having a variation of an inner dimension sizes; while the size of the third may not necessarily be larger than the size of the first plurality of apertures and/or second plurality of apertures it is being regarded as an obvious matter of design choice to have modified the sizes of the various groups of plurality of apertures to suit an intended purpose when it comes to combustion, since such a modification would have involved a mere change in the size of the component (ie: aperture).  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose USPQ 237.

Claims 3 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallett et al (4,783,800) in view of Abalos (5,240,411).  Vallett et al discloses the applicants primary inventive concept including a water heating system having a burner (14) of concentric outer and inner sleeves (92) & (86) having a plurality of apertures respectively, but does not particularly provide a teaching of a mesh disposed circumferentially about the outer sleeve.  Abalos teaches that it was commonly known in the art at the time the invention was made, to provide a mesh circumferentially about an x emission.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        December 1, 2021